Title: Thomas Jefferson’s Notes on Payments, Debts, and Credits, [ca. 17 April 1818]
From: Jefferson, Thomas
To: 


                    
                        ca. 17 Apr. 1818
                    
                    
                        
                            
                            1818. Apr. 9.
                             
                            
                        
                        
                            ✓
                            V. Staphorsts
                            2083
                            .20 
                             + 302. Int. to May 30.
                        
                        
                            ✓
                            Desbures
                            120
                            
                            }
                            1000.
                            
                        
                        
                            ✓
                            Cathalan
                            420
                            .
                        
                        
                            ✓
                            Appleton for Mazzei Etc
                            460
                            
                        
                        
                            ✓
                            College. myself & Yancey
                            300
                            .
                            
                        
                        
                            ✓
                            WV. W. Southall
                            150
                            
                        
                        
                            ✓
                            Leitch for cash
                            325
                            
                        
                        
                            ✓
                            Goodman, now due
                            384
                            .18 
                             to Apr. 30
                            
                        
                        
                            
                            Leitch on acct
                            500
                            .
                            
                            2796 2496.
                            60
                            
                        
                        
                            ✓
                            Robertson do
                            500
                            
                            
                            3000.
                            bk
                            
                        
                        
                            
                            Ragland Dr
                             
                            
                            
                            5796 5496.
                            
                            
                        
                        
                            
                            Gooch
                            200
                            
                               5744.
                            
                        
                        
                             
                            
                            
                            
                        
                        
                            ✓
                            Millar Wm
                            166
                            .67
                            
                        
                        
                            ✓
                            Millar Robt
                            166
                            .67
                            
                        
                        
                            ✓
                            Wilson
                            200
                            .
                            June rent 50.B.
                        
                        
                            
                            Th: J. R.
                            25
                            .30
                            
                        
                        
                            
                            Corn
                            150
                            
                            
                        
                        
                            
                            Bacon E.
                            1268
                            .76
                            + ab 225. to Sep. 22
                            
                             T.E.R
                        
                        
                            
                            Bacon John
                            333
                            .12
                            + int. from 1813. Apr. 7.
                        
                        
                            
                            Yancey Joel
                            500
                            .
                            +
                        
                        
                            
                            Nelson John
                            435
                            .75
                            + int. from 1809. Apr. 16.
                        
                        
                            
                            Ham  Elijah
                            367
                            .77
                            + int. from 1816. Sep. 17
                        
                        
                            
                            Brand
                            339
                            .60 
                            frm 1811. Nov. 4. + 52.25 1813. Jan 22
                        
                        
                            
                            Leschot Lewis
                            148
                            .
                            +
                        
                        
                            
                            Higgenboth. Dav.
                            2848
                            .67
                            + int. from 1815. Aug. 1.
                        
                        
                            
                            Th: J. R.
                            1000
                            .
                            
                        
                        
                            
                            Peyton Craven
                            1500
                            .
                            + int. from 1817. Feb. 7.
                        
                        
                            
                            Hanbury
                             
                            
                        
                        
                            
                            Kippen & co.
                             
                            
                        
                        
                            
                            bk US.
                             
                            
                        
                        
                            
                            bk. Virga
                             
                            
                        
                    
                    
                    
                        
                            Apr. 13.
                            balance due me
                             514
                            .26
                        
                        
                            
                            40.
                            Bar. Bedford flour
                            
                        
                        
                            
                            5.
                            to go from Albemarle.
                            
                        
                        
                            
                            50.
                            rent of Mar. 31.
                            
                        
                        
                            
                            95.
                            suppose @ 9.D.
                            855
                            .
                        
                        
                            
                            7716.
                             ℔ tobo @ 11.50
                            887
                            .34
                        
                        
                            
                            2000. ℔ stemmed. suppose
                            240
                            
                        
                        
                            
                            
                            
                             
                            2496.60
                        
                    
                